Citation Nr: 1720012	
Decision Date: 06/06/17    Archive Date: 06/21/17

DOCKET NO.  14-24 131A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Dallas, Texas


THE ISSUES

1.  Entitlement to clothing allowance for a back brace in 2014.

2.  Entitlement to clothing allowance for a back brace in 2015.

[The issue of whether the denial of Montgomery GI Bill (MGIB or Chapter 30) was appropriate will be a addressed in a separate decision].


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

M. McPhaull, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from November 1975 to January 1976. 

These matters come before the Board of Veterans' Appeals (Board) from determinations of the Dallas, Texas VA Medical Center (VAMC).

The Veteran had requested the opportunity to appear before the Board and provide evidence with respect to these matters.  The Board notes, however, in November 2016, he canceled his hearing that was scheduled for December 6, 2016.  Therefore, the Board will adjudicate the claims based on the record.

The Veteran's electronic (VBMS) file contains Notices of Disagreement (NODs) filed at the Department of Veterans Affairs (VA) Regional Office (RO) concerning rating decisions on multiple issues that were issued by the RO.  These NODs are documented in the Veterans Appeals Control and Locator Systems (VACOLS) appeals tracking system as active appeals at the RO.  Although the Board is cognizant of the Court's decision in Manlincon v. West, 12 Vet. App. 238 (1999), the Board notes that in this case, unlike in Manlincon, the RO has fully acknowledged the NODs and is currently in the process of adjudicating the appeals.  Action by the Board at this time may serve to actually delay the RO's action on those appeals.  As such, no action will be taken by the Board at this time, and the issues presently before the RO pertaining to those rating decisions will be the subject of a later Board decision, if ultimately necessary.

Similarly, the VBMS file includes a Substantive Appeal dated in October 2016 that addresses the issue of entitlement to Housebound/Aid and Attendance benefits.  This appeal has not yet been certified to the Board for appellate action and is accordingly not yet ripe for action by the Board.  Delay is needed to ensure that the Veteran is afforded full due process in the matter.  See 38 C.F.R. § 3.103; Gray v. McDonald, 27 Vet. App. 313, 327 (2016) (Due Process protections apply to disability compensation proceedings before the Board) (citing Cushman v. Shinseki, 576 F.3d 1290 (Fed.Cir.2009)); see also Carter v. McDonald, 794 F.3d 1342, 1346 (Fed. Cir. 2015) (regulatory requirement of notice in § 1.525(d) can only sensibly be construed to require that the notice to counsel be timely, which requires, at a minimum, notice before the expressly stated deadline has passed).  The issue of entitlement to Housebound/Aid and Attendance benefits will be the subject of a later Board decision as appropriate.


FINDING OF FACT

The Veteran is service-connected for a disability of the lumbosacral spine, for which he wears a brace that does not have exposed metal stays or exposed rigid panels that would cause irreparable damage to clothing. 


CONCLUSION OF LAW

The criteria for establishing eligibility for a clothing allowance due to wearing of a back brace in 2014 and 2015 have not been met.  38 U.S.C.A. § 1162 (West 2014); 38 C.F.R. § 3.810 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014)) redefined VA's duty to assist a claimant in the development of a claim. VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2016).

The provisions relating to notice and development found in the VCAA apply to benefits adjudicated under Chapter 51 of Title 38 of the United States Code and are thus not applicable to this case, which is determined under Chapter 11 of Title 38.  Barger v. Principi, 16 Vet. App. 132, 138 (2002).  Notwithstanding the fact that the notice and development provisions are not controlling in these matters, the Board has reviewed the case and determined the Veteran has had a fair opportunity to present arguments and evidence in support of his claim.  In this regard, the Agency of Original Jurisdiction (AOJ) has afforded the Veteran the opportunity to present information and evidence in support of the appeal, and he has done so.  

The Board finds there is no indication in the record of any additional existing evidence relevant to the issues to be decided herein that is available and not part of the claims file.  Therefore, the Board will proceed to the merits of the Veteran's appeal.

Analysis

The Veteran's service connected disabilities include, in part, a lumbar spine disability.  He has perfected two appeals for entitlement to clothing allowance; one appeal is based on an initial claim filed in May 2014 and the other is based on an initial claim filed in July 2015.  As clothing allowances are awarded on an annual basis, the initial appeal pertains to whether award of a clothing allowance is warranted for 2014 and the second appeal pertains to whether award of a clothing allowance is warranted for 2015.  See 38 C.F.R. § 3.810(a).  Both of the Veteran's claims on appeal are based on his assertion that the VA issued back brace consisting of fabric, Velcro, and hard plastic damages his clothing.  See July 2014 and November 2015 substantive appeals.

A veteran who has a service-connected disability that requires the use of a prosthetic or orthopedic appliance which the Secretary determines tends to wear out or tear the clothing of the veteran is entitled, on application therefore, to an annual clothing allowance, payable in a lump sum.  38 U.S.C.A. § 1162 (West 2014), 38 C.F.R. § 3.810(a) (2016). 

A veteran is entitled to one annual clothing allowance if a VA examination or a hospital or examination report from a qualifying facility establishes that the veteran, because of a service-connected disability or disabilities due to loss or loss of use of a hand or foot compensable at a rate specified in § 350(a), (b), (c), (d) or (f), wears or uses one qualifying prosthetic or orthopedic appliance (including, but not limited to, a wheelchair) which tends to wear or tear clothing; or, the Under Secretary for Health or a designee certifies that a veteran, because of a service-connected disability or disabilities wears or uses one qualifying prosthetic or orthopedic appliance (including, but not limited to, a wheelchair) which tends to wear or tear clothing, or a veteran uses medication prescribed by a physician for one skin condition, which is due to a service-connected disability, that causes irreparable damage to the veteran's outer garments.  38 C.F.R. § 3.810 (a)(1).

A veteran is entitled to an annual clothing allowance for each prosthetic or orthopedic appliance (including, but not limited to, a wheelchair) or medication used by the veteran if each appliance or medication satisfies the requirements of section (a)(1) and affects multiple types of garments.  38 C.F.R. § 3.810(a)(2).

A veteran is entitled to two annual clothing allowances if he or she uses more than one prosthetic or orthopedic appliance (including, but not limited to, a wheelchair), medication for more than one skin condition or an appliance and a medication, and the appliance(s) or medication (s) each satisfy the requirements of section (a)(1) and together tend to wear or tear a single type of article of clothing or irreparably damage a type out outer garment at an increased rate of damage to the clothing or outer garment due to a second appliance or medication.  38 C.F.R. § 3.810(a)(3).

In May 2014 the Veteran submitted a claim for a clothing allowance for, among others, a back brace for the year 2014.  The claim was denied in May 2014 based on a determination that the brace does not have exposed rigid panels that would cause irreparable damage to clothing, and accordingly not eligible.  

In July 2015 the Prosthetics Clinic denied the Veteran's request for a clothing allowance for the year 2015, again based on a determination that the present back brace did not have exposed rigid panels and therefore ineligible. 

In an August 2015 statement, the Veteran indicated that his back brace which contains Velcro causes stretching and pulls his clothing fabric, causing it to curl and become rough. 

With regards to the back brace, the Statements of the Case in June 2014 (addressing entitlement to clothing allowance in 2014) and October 2015 (addressing entitlement to clothing allowance in 2015) document that the case was reviewed in December 2014 and September 2015 by a prosthetic specialist, as well as the Chief of the Prosthetics Treatment Center, who determined on both occasions that the Veteran's back brace was not of the type that would cause damage to clothing; as there were no exposed metal stays or exposed rigid inserts.  As the brace the Veteran has been prescribed for his service connected back disability is not one that tends to wear or tear clothing, a clothing allowance for the back brace must be denied.

The Board acknowledges the Veteran's argument that his back brace causes actual wear on his clothing.  The regulation, however, clearly establishes that unless there is loss of use of a foot, the prosthetic or orthopedic appliance must be certified by the Under Secretary for Health, or a designee, as a device that that tends to wear or tear clothing.  In this case, the designee, in the persons of the prosthetic representative, as well as the Chief of the Prosthetics Treatment Center, determined the Veteran's back brace is not of a type to cause wear and thus does not qualify. 

Based on the evidence and analysis above the Board finds the requirements to establish entitlement to clothing allowance for back brace in 2014 and 2015 are not met and the claims must be denied.

In reaching this conclusion, the Board has considered the applicability of the benefit of the doubt doctrine.  The Board finds, however, as the preponderance of the evidence is against the Veteran's claims, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b) (West 2014); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).


ORDER

Clothing allowance for a back brace in 2014 is denied.

Clothing allowance for a back brace in 2015 is denied.



____________________________________________
H.M. WALKER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


